Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of June 30, 2006, is by and between
MagStar Technologies, Inc., a Minnesota corporation (the “Borrower”), and U.S.
Bank National Association, a national banking association (the “Lender”).

RECITALS

1.             The Lender and the Borrower entered into a Second Amended and
Restated Credit Agreement dated as of June 30, 2005 (as hereafter amended the
“Credit Agreement”); and

2.             The Borrower desires to amend certain provisions of the Credit
Agreement, and the Lender has agreed to make such amendments, subject to the
terms and conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:


SECTION 1. CAPITALIZED TERMS. CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE CREDIT AGREEMENT,
UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE.


SECTION 2. AMENDMENTS. THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

2.1          Definitions. Clause (b) of the definition of “Eligible Inventory”
in Section 1.1 of the Credit Agreement is amended to read as follows:

(b) the Inventory consists of raw materials or finished product (not including
work in process and supplies and not including Slow Moving Raw Materials
Inventory, Slow Moving Finished Goods Inventory and Slow Moving Inventory);

2.2          Revolving Maturity Date. Section 2.1(a) of the Credit Agreement is
amended by deleting therefrom the date “June 30, 2006” and inserting in its
place “June 30, 2007” as the Revolving Maturity Date.

2.3          Interest Rate Reduction. Section 2.4 of the Credit Agreement is
amended by deleting therefrom the phrase “Prime Rate plus 2.0%” and inserting in
its place the phrase “Prime Rate plus 0.5%”.


--------------------------------------------------------------------------------




2.4          Borrowing Base. Section 2.5 of the Credit Agreement is amended in
its entirety to read as follows:

Section 2.5 Borrowing Base and Mandatory Prepayment. The Borrowing Base shall be
equal to the sum of (1) 40% of the lower of cost or market value of raw
materials Eligible Inventory; plus (2) 30% of the lower of cost (determined on a
first in, first out basis) or market value of finished goods Eligible Inventory
(provided that the Eligible Inventory set out in clauses (1) and (2) shall be a
part of the Borrowing Base for only up to 120 consecutive days in any fiscal
year, plus, (3) at all times,  85% of the face value of Eligible Accounts. The
Borrower shall deliver borrowing base certificates in substantially the form
attached hereto (a “Borrowing Base Certificate”) to the Lender contemporaneously
with each Advance request and in any event not less than monthly. Each such
certificate shall state the amount of Eligible Accounts, Eligible Inventory
(during the applicable period) and the Borrowing Base as of the last day of the
previous month. Any limitations on advances or required prepayments relating to
the Borrowing Base shall be based on the latest borrowing base certificate the
Borrower shall have delivered to the Lender. If the principal balance of the
Advances at any time exceeds the Borrowing Base, the Borrower shall immediately
prepay the Advances by the amount of that excess.

2.5          Collateral Audits. Section 5.5 of the Credit Agreement is amended
by deleting therefrom the phrase “more than three collateral audits” and
inserting in its place the phrase “one collateral audit”, as the number of
collateral audits the Borrower may be required to pay for in any calendar year.

2.6          Fixed Charge Coverage Ratio Deletion. Section 6.10 of the Credit
Agreement is amended to read as follows:

Section 6.10  Reserved.


SECTION 3. EFFECTIVENESS OF AMENDMENTS. THE AMENDMENTS CONTAINED IN THIS
AMENDMENT SHALL BECOME EFFECTIVE UPON DELIVERY BY THE BORROWER OF, AND
COMPLIANCE BY THE BORROWER WITH, THE FOLLOWING:


3.1          THIS AMENDMENT DULY EXECUTED BY THE BORROWER.


3.2          A COPY OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE BORROWER
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT CERTIFIED
AS TRUE AND ACCURATE BY ITS SECRETARY OR ASSISTANT SECRETARY, ALONG WITH A
CERTIFICATION BY SUCH SECRETARY OR ASSISTANT SECRETARY (I) CERTIFYING THAT THERE
HAS BEEN NO AMENDMENT TO THE ARTICLES OF INCORPORATION OR BYLAWS OF THE BORROWER
SINCE TRUE AND ACCURATE COPIES OF THE SAME WERE LAST DELIVERED TO THE LENDER
WITH A CERTIFICATE OF THE SECRETARY OF THE BORROWER, AND (II) IDENTIFYING EACH
OFFICER OF THE BORROWER AUTHORIZED TO EXECUTE THIS AMENDMENT AND ANY OTHER
INSTRUMENT OR AGREEMENT EXECUTED BY THE BORROWER IN CONNECTION WITH THIS
AMENDMENT  (COLLECTIVELY, THE “AMENDMENT DOCUMENTS”), AND CERTIFYING AS TO
SPECIMENS OF SUCH OFFICER’S SIGNATURE AND SUCH  OFFICER’S INCUMBENCY IN SUCH
OFFICES AS SUCH OFFICER HOLDS.

2


--------------------------------------------------------------------------------





3.3          THE BORROWER SHALL HAVE SATISFIED SUCH OTHER CONDITIONS AS
SPECIFIED BY THE LENDER, INCLUDING PAYMENT OF ALL UNPAID LEGAL FEES AND EXPENSES
INCURRED BY THE LENDER THROUGH THE DATE OF THIS AMENDMENT IN CONNECTION WITH THE
CREDIT AGREEMENT AND THE AMENDMENT DOCUMENTS.


SECTION 4. REPRESENTATIONS, WARRANTIES, AUTHORITY, NO ADVERSE CLAIM.


4.1          REASSERTION OF REPRESENTATIONS AND WARRANTIES, NO DEFAULT. THE
BORROWER HEREBY REPRESENTS THAT ON AND AS OF THE DATE HEREOF AND AFTER GIVING
EFFECT TO THIS AMENDMENT (A) ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE CREDIT AGREEMENT ARE TRUE, CORRECT AND COMPLETE IN ALL RESPECTS AS OF THE
DATE HEREOF AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT FOR CHANGES PERMITTED
BY THE TERMS OF THE CREDIT AGREEMENT, AND (B) THERE WILL EXIST NO DEFAULT OR
EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT ON SUCH
DATE WHICH HAS NOT BEEN WAIVED BY THE LENDER.


4.2          AUTHORITY, NO CONFLICT, NO CONSENT REQUIRED. THE BORROWER
REPRESENTS AND WARRANTS THAT THE BORROWER HAS THE POWER AND LEGAL RIGHT AND
AUTHORITY TO ENTER INTO THE AMENDMENT DOCUMENTS AND HAS DULY AUTHORIZED AS
APPROPRIATE THE EXECUTION AND DELIVERY OF THE AMENDMENT DOCUMENTS AND OTHER
AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED BY THE BORROWER IN CONNECTION
HEREWITH OR THEREWITH BY PROPER CORPORATE ACTION, AND NONE OF THE AMENDMENT
DOCUMENTS NOR THE AGREEMENTS CONTAINED HEREIN OR THEREIN CONTRAVENES OR
CONSTITUTES A DEFAULT UNDER ANY AGREEMENT, INSTRUMENT OR INDENTURE TO WHICH THE
BORROWER IS A PARTY OR A SIGNATORY OR A PROVISION OF THE BORROWER’S ARTICLES OF
INCORPORATION, BYLAWS OR ANY OTHER AGREEMENT OR REQUIREMENT OF LAW, OR RESULT IN
THE IMPOSITION OF ANY LIEN ON ANY OF ITS PROPERTY UNDER ANY AGREEMENT BINDING ON
OR APPLICABLE TO THE BORROWER OR ANY OF ITS PROPERTY EXCEPT, IF ANY, IN FAVOR OF
THE LENDER. THE BORROWER REPRESENTS AND WARRANTS THAT NO CONSENT, APPROVAL OR
AUTHORIZATION OF OR REGISTRATION OR DECLARATION WITH ANY PERSON, INCLUDING BUT
NOT LIMITED TO ANY GOVERNMENTAL AUTHORITY, IS REQUIRED IN CONNECTION WITH THE
EXECUTION AND DELIVERY BY THE BORROWER OF THE AMENDMENT DOCUMENTS OR OTHER
AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED BY THE BORROWER IN CONNECTION
THEREWITH OR THE PERFORMANCE OF OBLIGATIONS OF THE BORROWER THEREIN DESCRIBED,
EXCEPT FOR THOSE WHICH THE BORROWER HAS OBTAINED OR PROVIDED AND AS TO WHICH THE
BORROWER HAS DELIVERED CERTIFIED COPIES OF DOCUMENTS EVIDENCING EACH SUCH ACTION
TO THE LENDER.


4.3          NO ADVERSE CLAIM. THE BORROWER WARRANTS, ACKNOWLEDGES AND AGREES
THAT NO EVENTS HAVE BEEN TAKEN PLACE AND NO CIRCUMSTANCES EXIST AT THE DATE
HEREOF WHICH WOULD GIVE THE BORROWER A BASIS TO ASSERT A DEFENSE, OFFSET OR
COUNTERCLAIM TO ANY CLAIM OF THE LENDER WITH RESPECT TO THE OBLIGATIONS.


SECTION 5. AFFIRMATION OF CREDIT AGREEMENT, FURTHER REFERENCES, AFFIRMATION OF
SECURITY INTEREST. THE LENDER AND THE BORROWER EACH ACKNOWLEDGE AND AFFIRM THAT
THE CREDIT AGREEMENT, AS HEREBY AMENDED, IS HEREBY RATIFIED AND CONFIRMED IN ALL
RESPECTS AND ALL TERMS, CONDITIONS AND PROVISIONS OF THE CREDIT AGREEMENT,
EXCEPT AS AMENDED BY THIS AMENDMENT, SHALL REMAIN UNMODIFIED AND IN FULL FORCE
AND EFFECT. ALL REFERENCES IN ANY DOCUMENT OR INSTRUMENT TO THE CREDIT AGREEMENT
ARE HEREBY AMENDED AND SHALL REFER TO THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT.  THE BORROWER CONFIRMS TO THE LENDER THAT THE OBLIGATIONS ARE AND
CONTINUE TO BE SECURED BY THE SECURITY INTEREST GRANTED BY THE BORROWER IN FAVOR
OF THE LENDER UNDER THE SECURITY

3


--------------------------------------------------------------------------------





AGREEMENT, AND ALL OF THE TERMS, CONDITIONS, PROVISIONS, AGREEMENTS,
REQUIREMENTS, PROMISES, OBLIGATIONS, DUTIES, COVENANTS AND REPRESENTATIONS OF
THE BORROWER UNDER SUCH DOCUMENTS AND ANY AND ALL OTHER DOCUMENTS AND AGREEMENTS
ENTERED INTO WITH RESPECT TO THE OBLIGATIONS UNDER THE CREDIT AGREEMENT ARE
INCORPORATED HEREIN BY REFERENCE AND ARE HEREBY RATIFIED AND AFFIRMED IN ALL
RESPECTS BY THE BORROWER.


SECTION 6. MERGER AND INTEGRATION, SUPERSEDING EFFECT. THIS AMENDMENT, FROM AND
AFTER THE DATE HEREOF, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN
THE PARTIES HERETO AND SUPERSEDES AND HAS MERGED INTO THIS AMENDMENT ALL PRIOR
ORAL AND WRITTEN AGREEMENTS ON THE SAME SUBJECTS BY AND BETWEEN THE PARTIES
HERETO WITH THE EFFECT THAT THIS AMENDMENT, SHALL CONTROL WITH RESPECT TO THE
SPECIFIC SUBJECTS HEREOF AND THEREOF.


SECTION 7. SEVERABILITY. WHENEVER POSSIBLE, EACH PROVISION OF THIS AMENDMENT AND
THE OTHER AMENDMENT DOCUMENTS AND ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION
CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR THERETO SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE, VALID AND ENFORCEABLE UNDER THE
APPLICABLE LAW OF ANY JURISDICTION, BUT, IF ANY PROVISION OF THIS AMENDMENT, THE
OTHER AMENDMENT DOCUMENTS OR ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION
CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR THERETO SHALL BE HELD TO BE
PROHIBITED, INVALID OR UNENFORCEABLE UNDER THE APPLICABLE LAW, SUCH PROVISION
SHALL BE INEFFECTIVE IN SUCH JURISDICTION ONLY TO THE EXTENT OF SUCH
PROHIBITION, INVALIDITY OR UNENFORCEABILITY, WITHOUT INVALIDATING OR RENDERING
UNENFORCEABLE THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF
THIS AMENDMENT, THE OTHER AMENDMENT DOCUMENTS OR ANY OTHER STATEMENT, INSTRUMENT
OR TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR THERETO IN
SUCH JURISDICTION, OR AFFECTING THE EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER JURISDICTION.


SECTION 8. SUCCESSORS. THE AMENDMENT DOCUMENTS SHALL BE BINDING UPON THE
BORROWER AND THE LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL
INURE TO THE BENEFIT OF THE BORROWER AND THE LENDER AND THE SUCCESSORS AND
ASSIGNS OF THE LENDER.


SECTION 9. LEGAL EXPENSES. AS PROVIDED IN SECTION 8.2 OF THE CREDIT AGREEMENT,
THE BORROWER AGREES TO REIMBURSE THE LENDER, UPON EXECUTION OF THIS AMENDMENT,
FOR ALL REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY’ FEES AND LEGAL
EXPENSES OF DORSEY & WHITNEY LLP, COUNSEL FOR THE LENDER DETERMINED ACCORDING TO
SUCH COUNSEL’S GENERALLY APPLICABLE RATES WHICH MAY BE HIGHER THAN THE RATES
CHARGED TO THE LENDER IN CERTAIN MATTERS) INCURRED IN CONNECTION WITH THE CREDIT
AGREEMENT, INCLUDING IN CONNECTION WITH THE NEGOTIATION, PREPARATION AND
EXECUTION OF THE AMENDMENT DOCUMENTS AND ALL OTHER DOCUMENTS NEGOTIATED,
PREPARED AND EXECUTED IN CONNECTION WITH THE AMENDMENT DOCUMENTS, AND IN
ENFORCING THE OBLIGATIONS OF THE BORROWER UNDER THE AMENDMENT DOCUMENTS, AND TO
PAY AND SAVE THE LENDER HARMLESS FROM ALL LIABILITY FOR, ANY STAMP OR OTHER
TAXES WHICH MAY BE PAYABLE WITH RESPECT TO THE EXECUTION OR DELIVERY OF THE
AMENDMENT DOCUMENTS, WHICH OBLIGATIONS OF THE BORROWER SHALL SURVIVE ANY
TERMINATION OF THE CREDIT AGREEMENT.

4


--------------------------------------------------------------------------------





SECTION 10. HEADINGS. THE HEADINGS OF VARIOUS SECTIONS OF THIS AMENDMENT HAVE
BEEN INSERTED FOR REFERENCE ONLY AND SHALL NOT BE DEEMED TO BE A PART OF THIS
AMENDMENT.


SECTION 11. COUNTERPARTS. THE AMENDMENT DOCUMENTS MAY BE EXECUTED IN SEVERAL
COUNTERPARTS AS DEEMED NECESSARY OR CONVENIENT, EACH OF WHICH, WHEN SO EXECUTED,
SHALL BE DEEMED AN ORIGINAL, PROVIDED THAT ALL SUCH COUNTERPARTS SHALL BE
REGARDED AS ONE AND THE SAME DOCUMENT, AND EITHER PARTY TO THE AMENDMENT
DOCUMENTS MAY EXECUTE ANY SUCH AGREEMENT BY EXECUTING A COUNTERPART OF SUCH
AGREEMENT.


SECTION 12. GOVERNING LAW. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

BORROWER:

 

 

 

 

 

 

MAGSTAR TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Joseph A. Petrich

 

 

Title:

 

Chief Financial Officer and Treasurer

 

 

 

 

 

LENDER:

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Benjamin Johnson

 

 

Title:

 

Vice President

 


--------------------------------------------------------------------------------